United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF DEFENSE, HOLLOMAN
AIR FORCE BASE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1600
Issued: March 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 3, 2016 appellant, through counsel, filed a timely appeal from a May 4, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
entitlement to medical benefits, effective June 1, 2015, as he had no residuals of his accepted
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

April 11, 2013 employment injury; and (2) whether appellant has established continuing
employment-related residuals or disability after June 1, 2015.
FACTUAL HISTORY
On April 11, 2013 appellant, then a 42-year-old meat cutter, filed a traumatic injury claim
(Form CA-1) alleging that on that date he experienced pain in his middle back after lifting boxes.
In a report dated May 2, 2013, Dr. Nicole B. Kohnen, Board-certified in family medicine,
found that appellant could work with restrictions on standing over 10 minutes or lifting over 10
pounds. On May 7, 2013 the employing establishment offered appellant a modified position
with sedentary duties within the restrictions set forth by Dr. Kohnen. Appellant returned to work
on May 7, 2013, but stopped work on that date and did not return. He submitted a note which
read: “Sir I [tried]. The pain is [too] much, right now. I can’t do it.”
The employing establishment controverted the claim because appellant had been released
to return to work by Dr. Kohnen and appellant was provided a light-duty position consistent with
Dr. Kohnen’s restrictions. After working the position for 15 minutes, appellant walked off the
job. The employing establishment noted that the light-duty position was still available.
In a decision dated June 5, 2013, OWCP denied appellant’s traumatic injury claim as the
medical evidence was insufficient to show that he sustained a diagnosed condition as a result of
the April 11, 2013 work incident.
Appellant requested a hearing before a hearing representative. On October 30, 2013,
following a preliminary review, an OWCP hearing representative reversed the June 5, 2013
decision as the medical evidence established that the lumbar sprain and thoracic sprain was due
to the lifting incident at work. The hearing representative approved the case for lumbar and
thoracic sprains.
On December 2, 2013 appellant filed claims for wage loss compensation (Form CA-7)
beginning May 7, 2013.
The employing establishment terminated appellant effective
December 13, 2013 for excessive leave.
OWCP formally accepted the conditions of lumbar and thoracic sprains on
January 14, 2014. By letter dated March 5, 2014, OWCP advised appellant that the light-duty
position remained available and if he chose not to accept it, he would not be eligible to receive
wage loss compensation. Appellant did not return to work.3
By decision dated June 5, 2014, OWCP denied his claims for compensation beginning
May 7, 2013. It found that the medical evidence of record established that appellant could
perform the modified employment position offered by the employing establishment in
May 2013. On June 11, 2014 counsel, requested a telephone hearing before an OWCP hearing
representative, which was held on January 14, 2015.
3

OWCP referred appellant to work with a nurse to assist in returning him to work. Although on April 1, 2014
appellant advised OWCP that he would accept the light-duty position, he did not return to work.

2

In a decision dated March 12, 2015, an OWCP hearing representative affirmed the
June 5, 2014 decision. She found that the medical evidence of record confirmed that appellant
was able to perform the offered modified employment beginning May 7, 2013.
While appellant was pursuing his disability claims, OWCP was developing the medical
evidence to determine whether the May 7, 2013 light-duty position was suitable work.
Accordingly, on January 13, 2015, OWCP referred appellant to Dr. James F. Hood, a Boardcertified orthopedic surgeon, for a second opinion evaluation to determine appellant’s work
capacity.
Dr. Hood, in a report dated February 26, 2015, reviewed appellant’s history of a 1996
injury to his back in the military and his history of motor vehicle accidents. On examination he
found some tenderness in the mid-thoracic spine with no radiculopathy, muscle spasm, or loss of
strength. Dr. Hood further found a normal straight leg raise. He opined that appellant sustained
a sprain as a result of the work injury and that there were “no objective findings that would
support any continued residuals.” Dr. Hood found that he could resume his usual work without
restrictions and required no need for additional medical treatment.
On March 18, 2015 OWCP requested that appellant’s attending physician, Dr. Llewelyn
Williams, a Board-certified anesthesiologist, review and discuss Dr. Hood’s report.
OWCP advised appellant on May 1, 2015 of its proposed termination of his authorization
for medical benefits and wage-loss compensation as he had no further need for medical treatment
or disability as a result of his accepted employment injury. OWCP afforded appellant 30 days to
submit medical evidence or argument supporting refuting the proposed termination. No
additional evidence was submitted by appellant.
By decision dated June 1, 2015, OWCP terminated appellant’s entitlement to medical
benefits and wage-loss compensation effective that date. It found that the opinion of Dr. Hood
represented the weight of the medical evidence and established that he had no continuing
disability or residuals of his work injury.
On June 8, 2015 appellant, through counsel, requested a telephone hearing.
In a report dated October 7, 2014, received by OWCP on August 31, 2015, Dr. Williams
evaluated appellant for neck and back pain, noting that he sustained an injury as a meat
processor. He diagnosed chronic pain syndrome, facet syndrome, myofascial pain syndrome,
and lumbago. Dr. Williams performed a steroid injection of the left scapula.
Appellant submitted reports from a nurse practitioner dated December 30, 2014 and
February 24, 2015.
In a progress report dated April 14, 2015, Dr. Williams discussed appellant’s history of a
work injury while processing meat and diagnosed chronic pain syndrome, facet syndrome,
myofascial pain syndrome, and lumbago. He performed a trigger point injection of the left
scapula.

3

On July 22, 2015 Dr. Williams noted that appellant experienced increased pain after
assisting a friend in moving a television. He diagnosed chronic pain and myofascial pain
syndrome, lumbago, chronic pain syndrome, and drug dependence. Dr. Williams advised that
appellant injured himself in meat processing. Appellant received three injections and continued
to take medication. Dr. Williams noted that appellant had an exacerbation a few days prior and
required a functional capacity evaluation to see if he could resume his usual work.
At the hearing, held on February 19, 2016, appellant described his continued symptoms
and limitations. Counsel maintained that he had submitted medical reports from Dr. Williams
demonstrating that he required additional medical treatment.
By decision dated May 4, 2016, OWCP’s hearing representative affirmed the June 1,
2015 decision. She noted that Dr. Williams had not attributed any condition or disability to
appellant’s April 11, 2013 employment injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays wage-loss compensation or medical benefits, it has
the burden of proof to justify modification or termination of these benefits. It may not terminate
these benefits without establishing that the disability or the need for medical treatment ceased or
that it was no longer related to the employment.4 OWCP’s burden of proof includes the
necessity of furnishing rationalized medical opinion evidence based on a proper factual and
medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained lumbar and thoracic sprains due to an April 11,
2013 employment injury. In a report dated May 2, 2013, Dr. Kohnen determined that appellant
could work with restrictions. The employing establishment offered him a position within the
restrictions set forth by Dr. Kohnen. Appellant returned to modified duty on May 7, 2013, but
stopped work shortly thereafter. In decisions dated June 5, 2014 and March 12, 2015, OWCP
found that he was not entitled to compensation for disability beginning May 7, 2013 as there was
work available within his restrictions.

4

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

Gewin C. Hawkins, 52 ECAB 242 (2001).

6

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

7

Id.

4

On January 13, 2015 OWCP referred appellant to Dr. Hood for a second opinion
examination.
Based on Dr. Hood’s report, OWCP proposed to terminate wage-loss
compensation and authorization for medical treatment. As appellant was not receiving wage loss
compensation, however, the termination was for medical treatment.8 The issue is whether he has
residuals of his employment injury entitling him to further medical treatment.
The Board finds that OWCP met its burden of proof to terminate appellant’s medical
benefits effective June 1, 2015. In a February 26, 2015 report, Dr. Hood noted that appellant had
a preexisting back injury while in the military. He found a negative straight leg raise and no
evidence of radiculopathy, muscle spasm, or reduced strength on examination, but some midthoracic tenderness. Dr. Hood opined that appellant had no objective residuals of his accepted
sprains. He found that appellant required no further medical treatment and could resume work
without restrictions. Dr. Hood provided a comprehensive and well-rationalized opinion, finding
that there were no objective findings of lumbar or thoracic sprain. Moreover, he provided
detailed findings on examination and reached conclusions regarding appellant’s condition which
comported with his findings.9 Consequently, Dr. Hood’s opinion represents the weight of the
evidence and establishes that he had no further need for medical treatment as a result of his
accepted work injury.10
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s medical benefits, the burden
shifted to him to appellant to establish continuing disability or residuals after that date related to
his accepted injury.11 To establish a causal relationship between the condition as well as any
attendant disability claimed and the employment injury, an employee must submit rationalized
medical evidence based on a complete medical and factual background, supporting such a causal
relationship.12 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.13 The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.14

8

See L.E., Docket No. 09-1855 (issued June 2, 2010); A.C., Docket No. 07-2423 (issued May 15, 2008).

9

See Pamela K. Guesford, supra note 6.

10

See M.B., Docket No. 15-1125 (issued September 14, 2016).

11

Manual Gill, 52 ECAB 282 (2001).

12

Id.

13

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

Leslie C. Moore, 52 ECAB 132 (2000).

5

ANALYSIS – ISSUE 2
The Board finds that the evidence submitted subsequent to OWCP’s termination of
medical benefits is insufficient to show that appellant required further medical treatment or had
any continuing disability for his accepted work injury. On October 7, 2014 Dr. Williams
discussed appellant’s symptoms of pain in his neck and back and noted that he sustained an
injury working in meat processing. He diagnosed chronic pain syndrome, facet syndrome,
myofascial pain syndrome, and lumbago. Dr. Williams, however, did not attribute the diagnosed
conditions to the accepted employment injury or otherwise address causation. Thus, his opinion
in the October 7, 2014 report is of little probative value.15
Dr. Williams, on April 14, 2015, reviewed appellant’s history of a work injury while
processing meat and diagnosed chronic pain syndrome, facet syndrome, myofascial pain
syndrome, and lumbago. He performed a trigger point injection of the left scapula. OWCP has
only accepted lumbar and thoracic strains. Where appellant claims that a condition not accepted
or approved by OWCP was due to his employment injury, he bears the burden of proof to
establish that the condition is causally related to the employment injury through the submission
of rationalized medical evidence.16 A well-rationalized opinion is also particularly warranted
when there is a history of a preexisting condition.17 While Dr. Williams noted appellant’s
history of a work injury, he did not specifically attribute the diagnosed conditions to the work
injury or otherwise address causation. Consequently, the Board finds the opinion in this report is
also of little probative value.18
On July 22, 2015 Dr. Williams noted that appellant had increased pain after assisting a
friend while moving a television. He diagnosed chronic pain and myofascial pain syndrome,
lumbago, chronic pain syndrome, and drug dependence. Dr. Williams indicated that appellant
had sustained a meat processing injury and still took medication. Again, however, OWCP did
not accept the claim for myofascial pain syndrome, lumbago, chronic pain syndrome, or drug
dependence. Further, Dr. Williams did not address the cause of the diagnosed conditions or
provide any rationale for his findings. A physician must provide an opinion on whether the
employment injury described caused or contributed to a diagnosed medical condition and support
that opinion with medical reasoning to demonstrate that the conclusion reached is sound, logical,
and rationale.19 The Board thus finds that appellant has not established disability or residuals of
his employment injury after June 1, 2015, the date of OWCP’s termination decision.

15

See J.L., Docket No. 15-1802 (issued August 15, 2016).

16

See S.E., Docket No. 15-0888 (issued September 14, 2016); JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

17

See T.M., docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

18

See supra note 15.

19

See J.E., Docket No. 14-1132 (issued December 24, 2014); John W. Montoya, 54 ECAB 306 (2003).

6

Appellant also provided reports from a nurse practitioner dated December 30, 2014 and
February 24, 2015. However, a nurse or nurse practitioner is not considered a “physician” as
defined by FECA and cannot render a medical opinion.20
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s eligibility
for medical benefits, effective June 1, 2015, as he had no residuals of his accepted April 11, 2013
employment injury. The Board further finds that he has failed to establish continuing
employment-related residuals or disability after June 1, 2015 due to the accepted conditions.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 23, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

5 U.S.C. § 8101(2); see R.E., Docket No. 16-1568 (issued February 9, 2017) (nurse practitioners are not
considered physicians as defined by FECA); M.B., Docket No. 16-1188 (issued January 10, 2017) (nurses are not
considered physicians by section 8101(2) of FECA.

7

